PER CURIAM:
The sole issue in this case is the right of Marra Brothers, Inc., who had, through its stevedoring subcontract with Wm. Spencer & Son Corp., stevedore, become liable for a recovery by Longo for persona] injuries against Lehigh Valley Railroad Co., shipowner, which had in turn been indemnified by the Spencer Corp., to counter-claim against its employee Longo, who was found to have been 75% eontributorily negligent. The trial court held that Marra Brothers *402could not, and dismissed its counterclaim. Marra Brothers has appealed. Meanwhile, this court has heard and decided the same issue in another case and reached the same conclusion as to the applicable law. McLaughlin v. Trelleborgs Angfartygs, 408 F.2d 1334, decided January 30,1969. The judgment of the district court is, therefore, affirmed.